DETAILED ACTION
Status of Claims
The amendment filed 01/11/2021 has been entered. Claims 1-3, 5-7, and 9-23 remain pending. Claims 21-23 are new.
 Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-3, 5-7, and 9-20 under 35 USC 103 have been fully considered and are persuasive. Applicant has amended the claims removing functional groups taught by the prior art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (US 2017/0062842).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0062842).
Regarding claims 1-3, 12, 13, 20, 21, and 23, Huang teaches a nonaqueous redox flow battery comprising:
a positive electrode (para 0006);
a negative electrode; (para 0006);
an electrolyte; (para 0006); and 
a compound of formula (I):

    PNG
    media_image1.png
    414
    691
    media_image1.png
    Greyscale
, where E1 and E2 are independently O, S, S=O, S(=O)2, Se, NR11, or PR11 (abstract; para 0007-0015). Selecting where E1 is S(=O)2, E2 is NR11, where R11 may be an alkyl group, and R1-R8 may independently be H, OR9, NO2, halo, alkyl, aryl, etc., and R9 may be an alkyl group (para 0009-0015) reads on the claimed structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the respective functional groups from the list recited to arrive at the claimed structure.
Regarding claims 5, 6, and 9-11, Huang teaches alkyl groups is typically 1-12 carbons (para 0043).
Regarding claim 7, Huang teaches substituted alkyl groups including halogens (para 0043). 
	Regarding claims 14 and 22, Huang teaches the catholyte includes formula (I) (para 0018).
Regarding claim 15, Huang teaches a solvent (para 0026, para 0028).
Regarding claim 16, the above phenothiazine compound would inherently have the recited oxidation potential. See MPEP 2112.01.
Regarding claim 17, the above phenothiazine compound would inherently have the recited overcharge potential. See MPEP 2112.01.
Regarding claim 18.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0062842) in view of Sam et al. (JP 2001-23687), machine translation.
Regarding claim 19, Huang teaches phenothiazine compounds for a redox flow battery. Huang does not teach phenothiazine compounds for use in a lithium-ion cell.
Sam, directed to a nonaqueous electrolyte battery, teaches phenothiazine compounds for a lithium-ion battery (para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use phenothiazine compounds in a lithium-ion battery to make a nonaqueous electrolyte flame retardant and to enhance cycle characteristics (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723